Upon consideration of the application filed by Petitioners on the 17th day of February 2004 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Davie County:
"Denied by order of the Court in conference, this the 18th day of February 2004."
Upon consideration of the petition filed by Petitioners on the 17th day of February 2004 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Davie County:
"Denied by order of the Court in Conference this the 18th day of February 2004."